     Case 1:20-cv-01305-AWI-EPG Document 15 Filed 12/14/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    THE WONDERFUL COMPANY, LLC                      Case No. 1:20-cv-01305-AWI-EPG
      and CAL PURE PRODUCE INC.,
12                                                    ORDER DENYING STIPULATED
                         Plaintiffs,                  PROTECTIVE ORDER
13
              v.                                      (ECF No. 14)
14
      KEENAN FARMS, INC..,
15
                         Defendant.
16

17          On December 11, 2020, the parties filed a Stipulated Protective Order. (ECF No. 14). The
18   Court has reviewed the proposed protective order and finds that it does not comply with Eastern
19   District of California Local Rule 141.1(c), which requires that every proposed protective order
20   contain the following provisions: “(1) [a] description of the types of information eligible for
21   protection under the order, with the description provided in general terms sufficient to reveal the
22   nature of the information (e.g., customer list, formula for soda, diary of a troubled child); (2) [a]
23   showing of particularized need for protection as to each category of information proposed to be
24   covered by the order; and (3) [a] showing as to why the need for protection should be addressed
25   by a court order, as opposed to a private agreement between or among the parties.” (paragraph
26   breaks omitted).
27          Accordingly, the parties “Stipulated Protective Order for Standard Litigation” (ECF No.
28   14) is DENIED without prejudice to the parties’ ability to file a corrected stipulation and
                                                      1
     Case 1:20-cv-01305-AWI-EPG Document 15 Filed 12/14/20 Page 2 of 2


 1   proposed protective order.

 2
     IT IS SO ORDERED.
 3

 4      Dated:    December 14, 2020              /s/
                                           UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
